DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-13 as originally filed on 12/31/19 are pending, and have been examined on the merits.  

Claim Objections
3.	DUPLICATE CLAIMS OBJECTION [WARNING]
4.	CLAIMS 3, 6, & 10
5.	Applicant is advised that should claim 10 be found allowable, claims 3 & 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
6.	Independent claim 10 includes limitations covering a first side, a second side, a cord and controller, a pouch, and an attachment means.  
7.	Dependent claim 3 includes all of the limitations of base (independent) claim 1, and therefore also includes limitations covering a first side, a second side, a cord and controller, a pouch, and an attachment means.  
8.	Dependent claim 6 includes all of the limitations of base (independent) claim 5, and therefore similarly also includes limitations covering a first side, a second side, a cord and controller, a pouch, and an attachment means.  
9.	Stated another way, dependent claims 3 and 6 are substantial duplicates of independent claim 10. 
10.	CLAIMS 7 & 11
11.	Applicant is advised that should claim 7 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
12.	Dependent claim 7 includes all of the limitations of base (independent) claim 5 and intervening claim 6, and therefore includes limitations covering a first side, a second side, a cord and controller, a pouch, an attachment means, and wherein the attachment means is a hook and loop fastener.   
13.	Dependent claim 11 includes all of the limitations of base (independent) claim 10, and therefore similarly also includes limitations covering a first side, a second side, a cord and controller, a pouch, an attachment means, and wherein the attachment means is a hook and loop fastener.   
14.	CLAIMS 8 & 12
15..	Applicant is advised that should claim 8 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
16.	Dependent claim 8 includes all of the limitations of base (independent) claim 5 and intervening claim 6, and therefore includes limitations covering a first side, a second side, a cord and controller, a pouch, an attachment means, and wherein the attachment means is one or more elastic loops.   
17.	Dependent claim 12 includes all of the limitations of base (independent) claim 10, and therefore similarly also includes limitations covering a first side, a second side, a cord and controller, a pouch, an attachment means, and wherein the attachment means is one or more elastic loops.   

Claim Interpretation
18.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

19.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
20.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
21.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
22.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
23.	The claim limitation in claims 1, 6, and 10 of “attachment means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  
24.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, & 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
25.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Hook and loop fasteners [see published Specification (U.S. 2021/0196506) at, e.g., ¶’s [0018], [0020], [0022]]; and  
Elastic loop members [see published Specification (U.S. 2021/0196506) at, e.g., ¶[0023]].
26.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
27.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
28.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
29.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

30.	Claims 3 and 5-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
31.	Claim 3 recites the limitation “in which at least one of the cord and the controller may be secured for storage” in lines 2-3.  The recitation of “may be” renders the claim indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to a device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
32.	Claim 5 recites the limitation “in which at least one of the cord and the controller may be secured for storage” in lines 5-6.  The recitation of “may be” renders the claim indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to a device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
33.	Claims 6-9 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
34.	Claim 10 recites the limitation “in which at least one of the cord and the controller may be secured for storage” in lines 5-6.  The recitation of “may be” renders the claim indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to a device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
35.	Claims 11-13 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

37.	Claims 1, 2, & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,969,831 to Parker et al. (“Parker”).  
38.	Regarding claim 1, and with reference to FIG. 1 of Parker (reproduced below), Parker discloses a heating pad with storage, the heating pad comprising: 

    PNG
    media_image1.png
    487
    578
    media_image1.png
    Greyscale

a first side [leading end (8) - col. 2, ll. 23-26]; 
a second side [securing end (9) - col. 2, ll. 23-26]; 
a cord [power cord (3) - col. 2, ll. 19-22] and a controller [controller (4) - col. 2, ll. 19-22] for operating a heating function of the heating pad [col. 2, ll. 19-22]; and 
an attachment means [one or more securing loops (15) --or-- hook-and-loop type fastening surfaces - col. 2, ll. 27-35] located at one end portion of the heating pad [at securing end (9)] to retain the heating pad in a rolled up form when the heating pad is rolled [see col. 2, ll. 55-60 (“Referring to FIGS. 2e through 2g, the user rolls the substrate 1 up to the securing end 9 of the heating pad 10 and then wraps, encircles and applies the loops 15 around the substrate 1 to prevent it from unrolling. This leaves the entire assembly secured in the rolled up scrolled configuration shown in FIG. 3”)].   
39.	Regarding claim 2, Parker further discloses wherein the attachment means is a hook and loop fastener [hook-and-loop type fastening surfaces - col. 2, ll. 27-35].  
40.	Regarding claim 4, Parker further discloses wherein the attachment means is one or more elastic loops [one or more securing loops (15) formed of an elastic material - col. 2, ll. 27-35].

Claim Rejections - 35 USC § 103
41.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

42.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
43.	Claims 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of U.S. Patent Application Publication No. 2019/0038953 to Bell et al. ("Bell").
44.	Regarding claim 3, Parker discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Parker does not, however, disclose: 
wherein the heating pad further includes a pouch on one of the first side and the second side of the heating pad in which at least one of the cord and the controller may be secured for storage.
	Bell, in a similar field of endeavor, teaches an electrically-powered portable mat (10) [Abstract, ¶[0045]] having a storage pouch (31) attached thereto on one side [a first end] [see the excerpt of FIG. 3 provided below].  Bell teaches that the pouch (31) may be permanently attached to the mat, or removable from the mat [see ¶[0013]], and may be able to be rolled up with the mat so that the mat and pouch may be carried together as a unit [see ¶[0011]].  
	Bell further teaches that the mat may include a direct plug-in embodiment [¶[0010]], and that electrical components may be positioned within the pouch [¶[0047]].  Bell also teaches that the pouch may be used for storage [¶[0011]].

    PNG
    media_image2.png
    317
    364
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parker to include a pouch on a side of the heating pad so as to provide a storage space for, e.g., personal items (keys, phone, etc.) for a user of the pad, thereby enhancing user convenience.  As modified, the added pouch would also be capable of performing the function of storing at least one of the cord and the controller of Parker [it is again noted that Bell teaches that the pouch may be used to store electrical components].  
45.	Regarding claim 5, and with reference to FIG. 1 of Parker (reproduced above), Parker teaches a heating pad with storage, the heating pad comprising: 
a first side [leading end (8) - col. 2, ll. 23-26]; 
a second side [securing end (9) - col. 2, ll. 23-26]; [and]
a cord [power cord (3) - col. 2, ll. 19-22] and a controller [controller (4) - col. 2, ll. 19-22] for operating a heating function of the heating pad [col. 2, ll. 19-22]. 
 Parker does not, however, teach:
a pouch on at least one of the first side and the second side in which at least one of the cord and the controller may be secured for storage.  
Bell, in a similar field of endeavor, teaches an electrically-powered portable mat (10) [Abstract, ¶[0045]] having a storage pouch (31) attached thereto on one side [a first end] [see the excerpt of FIG. 3 provided above].  Bell teaches that the pouch (31) may be permanently attached to the mat, or removable from the mat [see ¶[0013]], and may be able to be rolled up with the mat so that the mat and pouch may be carried together as a unit [see ¶[0011]].  
	Bell further teaches that the mat may include a direct plug-in embodiment [¶[0010]], and that electrical components may be positioned within the pouch [¶[0047]].  Bell also teaches that the pouch may be used for storage [¶[0011]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parker to include a pouch on a side of the heating pad so as to provide a storage space for, e.g., personal items (keys, phone, etc.) for a user of the pad, thereby enhancing user convenience.  As modified, the added pouch would also be capable of performing the function of storing at least one of the cord and the controller of Parker [it is again noted that Bell teaches that the pouch may be used to store electrical components].  
46.	Regarding claim 6, the combination of Parker and Bell teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches an attachment means [one or more securing loops (15) --or-- hook-and-loop type fastening surfaces - col. 2, ll. 27-35] located at one end portion of the heating pad [at securing end (9)] to retain the heating pad in a rolled up form when the heating pad is rolled [see col. 2, ll. 55-60 (“Referring to FIGS. 2e through 2g, the user rolls the substrate 1 up to the securing end 9 of the heating pad 10 and then wraps, encircles and applies the loops 15 around the substrate 1 to prevent it from unrolling. This leaves the entire assembly secured in the rolled up scrolled configuration shown in FIG. 3”)].   
47.	Regarding claim 7, the combination of Parker and Bell teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment means is a hook and loop fastener [hook-and-loop type fastening surfaces - col. 2, ll. 27-35].  
48.	Regarding claim 8, the combination of Parker and Bell teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment means is one or more elastic loops [one or more securing loops (15) formed of an elastic material - col. 2, ll. 27-35].
49.	Regarding claim 9, the combination of Parker and Bell teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Bell further teaches wherein the pouch is located on an end portion of one of the first side and the second side of the heating pad [Bell clearly shows that the pouch is attached on one side [a first end portion] of the mat [see FIG. 3].
50.	Regarding claim 10, and with reference to FIG. 1 of Parker (reproduced above), Parker teaches a heating pad with storage, the heating pad comprising: 
a first side [leading end (8) - col. 2, ll. 23-26]; 
a second side [securing end (9) - col. 2, ll. 23-26]; 
a cord [power cord (3) - col. 2, ll. 19-22] and a controller [controller (4) - col. 2, ll. 19-22] for operating a heating function of the heating pad [col. 2, ll. 19-22]; and 
an attachment means [one or more securing loops (15) --or-- hook-and-loop type fastening surfaces - col. 2, ll. 27-35] located at one end portion of the heating pad [at securing end (9)] to retain the heating pad in a rolled up form when the heating pad is rolled [see col. 2, ll. 55-60 (“Referring to FIGS. 2e through 2g, the user rolls the substrate 1 up to the securing end 9 of the heating pad 10 and then wraps, encircles and applies the loops 15 around the substrate 1 to prevent it from unrolling. This leaves the entire assembly secured in the rolled up scrolled configuration shown in FIG. 3”)].   
Parker does not, however, teach:
a pouch on at least one of the first side and the second side in which at least one of the cord and the controller may be secured for storage.  
Bell, in a similar field of endeavor, teaches an electrically-powered portable mat (10) [Abstract, ¶[0045]] having a storage pouch (31) attached thereto on one side [a first end] [see the excerpt of FIG. 3 provided above].  Bell teaches that the pouch (31) may be permanently attached to the mat, or removable from the mat [see ¶[0013]], and may be able to be rolled up with the mat so that the mat and pouch may be carried together as a unit [see ¶[0011]].  
	Bell further teaches that the mat may include a direct plug-in embodiment [¶[0010]], and that electrical components may be positioned within the pouch [¶[0047]].  Bell also teaches that the pouch may be used for storage [¶[0011]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Parker to include a pouch on a side of the heating pad so as to provide a storage space for, e.g., personal items (keys, phone, etc.) for a user of the pad, thereby enhancing user convenience.  As modified, the added pouch would also be capable of performing the function of storing at least one of the cord and the controller of Parker [it is again noted that Bell teaches that the pouch may be used to store electrical components].  
51.	Regarding claim 11, the combination of Parker and Bell teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment means is a hook and loop fastener [hook-and-loop type fastening surfaces - col. 2, ll. 27-35].  
52.	Regarding claim 12, the combination of Parker and Bell teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Parker further teaches wherein the attachment means is one or more elastic loops [one or more securing loops (15) formed of an elastic material - col. 2, ll. 27-35].  
53.	Regarding claim 13, the combination of Parker and Bell teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Bell further teaches wherein the pouch is located on an end portion of one of the first side and the second side of the heating pad [Bell clearly shows that the pouch is attached on one side [a first end portion] of the mat [see FIG. 3].

Conclusion
54.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794